Citation Nr: 0617494	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1977 to 
November 1981.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference in 
May 2005.  

The veteran has submitted numerous statements which appear to 
raise additional claims of entitlement to service connection 
and claims for increased ratings for various disabilities 
including heart problems, a back condition, hypertension, a 
kidney problem, depression, panic attacks, bad nerves, and 
memory problems.  As these matters have not been developed or 
certified for appeal and are not inextricably intertwined 
with the issues now before the Board, they are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2004, the veteran's representative sent in several 
statements from the veteran and also medical records.  Two of 
the statements received at this time indicate that the 
veteran determined that there were missing VA medical records 
from a VA outpatient clinic located on West Charleston, 
across from Southern Nevada Memorial Hospital; from a VA 
hospital in Cincinnati, Ohio; and from a VA hospital located 
on North Capital Street and Irving Street in Washington, D.C.  
A review of the claims files reveal that VA has obtained some 
of the treatment records referenced by the veteran but the 
Board is unable to determine if all of the VA records 
referenced by the veteran have been associated with the 
claims file.  VA medical records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 
38 C.F.R. § 3.159(c)(2).  The Board finds that VA should 
attempt to obtain all the treatment records referenced by the 
veteran.  

The veteran testified before the undersigned in May 2005 that 
he could produce service medical records which demonstrate 
that he was treated for sinusitis.  (Transcript p. 10).  A 
review of the service medical records associated with the 
claims files did not reveal any records which reference 
treatment for sinusitis.  The Board finds the veteran should 
be contacted and informed that he should submit the medical 
evidence he testified that he has demonstrating treatment for 
sinusitis while on active duty. 

The veteran also testified before the undersigned that he had 
a letter from all the psychiatric nurses stating that he had 
PTSD which he could submit.  (Transcript page 12).  The 
veteran should be instructed to submit this evidence in 
support of his claim.  The veteran should also be provided 
with another opportunity to submit more detailed information 
(to include names, dates and places) regarding the stressors 
he alleges caused his PTSD.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA provides that VA must notify a claimant of the 
evidence necessary to substantiate his claim and assist a 
claimant in obtaining and fully developing all of the 
evidence relevant to his claim.  In this case, VA has not yet 
satisfied its duties to notify and assist; therefore, to 
proceed in adjudicating the claims on appeal would prejudice 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
119-20 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  In what can be considered a fourth element of the 
requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  

On March 3, 2006, the Court held that the VCAA's notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id.  

In a February 2004 VCAA letter, the RO referenced a June 18, 
2003, VCAA letter which was sent to the veteran which 
reportedly addressed, in pertinent part, the issue of 
entitlement to service connection for chronic obstructive 
pulmonary disease.  A review of the June 18, 2003, VCAA 
letter reveals, however, that the only issues addressed were 
entitlement to service connection for sleep apnea, panic 
attacks, depression and acid reflux of the esophagus.  
Additionally, while a separate VCAA letter dated in June 2003 
requested that the veteran provide evidence regarding his 
PTSD stressor, the veteran was not informed of the evidence 
necessary to establish entitlement to service connection for 
PTSD nor was he informed of what evidence VA would obtain and 
what evidence he was required to produce.  The Board further 
notes that the veteran has never been issued a VCAA letter 
pertaining to the claim of entitlement to service connection 
for sinusitis.  The veteran has never been provided with the 
information pertaining to the degree of disability and the 
effective date of disability for any of the issues on appeal.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Lastly, in April 2006, the RO received correspondence from 
the veteran stating that he was receiving Social Secrueity 
disability.  Accordingly, an attempt should be made to 
obtrain these records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
instructed to provide the following 
information and/or evidence:  

(a) provide the names and addresses 
of all medical care providers who 
treated the veteran for any of the 
issues on appeal since his discharge 
from active duty.  After securing 
the necessary release, the RO should 
obtain these records.  Regardless of 
the veteran's response, all VA 
records of treatment for the 
veteran, from 1981 to the present, 
which have not already been 
associated with the claims files 
should be obtained.  Associate all 
records and responses with the 
claims file.  The Board is 
particularly interested in obtaining 
any missing records from the VA 
outpatient clinic located on West 
Charleston, across from Southern 
Nevada Memorial Hospital; from a VA 
hospital in Cincinnati, Ohio; and 
from a VA hospital located on North 
Capital Street and Irving Street in 
Washington, D.C.  

(b) submit the service medical 
records he has indicating treatment 
for sinusitis while in the Navy.  He 
should also be instructed to submit 
the letter he has pertaining to his 
PTSD diagnosis which he referenced 
at the time of the May 2005 video 
conference.  

(c) provide specific information 
concerning the claimed in-service 
stressful events that led to his 
PTSD, that he outlined in a 
statement to the RO in October 1997, 
as well as during various VA 
examinations. The veteran should be 
as specific as possible and include 
the names and units of those 
involved, dates and places. The 
veteran should also be invited to 
submit statements from former 
service comrades or others that 
establish the occurrence of his 
claimed in-service stressful 
experiences.

2.  If the veteran responds to the RO 
request for additional details of the 
claimed stressors, then the RO should 
take appropriate action to request 
verification of the stressors from CRUR.

3.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.

4.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

5.  Thereafter, the RO should review the 
claims file and determine if the benefits 
sought on appeal can be granted.  The 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ANNE M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



